      DEVELOPMENT AND MANUFACTURING AGREEMENT

This Development and Manufacturing Agreement is dated as of _________________

BY AND BETWEEN: Palatin Technologies, Inc., a Delaware corporation, having an
address of 4-C Cedar Brook Drive, Cedar Brook Corporate Center, Cranbury, NJ
08512 (hereinafter referred to as "Palatin");


AND: DSM Biologics Company B.V., a company incorporated under Dutch law, having
a registered address of Zuiderweg 72/2, Groningen, The Netherlands (hereinafter
referred to as "DSM Biologics");


Palatin and DSM Biologics hereinafter sometimes individually referred to as
“Party” and collectively as “Parties”.

--------------------------------------------------------------------------------


SECTION 1 — PREAMBLE

WHEREAS, Palatin has a Product and a basic process for manufacturing the Product
and wishes to have this process developed further and have manufactured one or
more Batches of Product under cGMP conditions that meet regulatory requirements;

WHEREAS, DSM Biologics has expertise and know-how in the area of development and
cGMP production of biopharmaceutical products and is willing to perform such
development and manufacturing activities for Palatin with respect to the
Product;

WHEREAS, Palatin wishes, subject to the execution of a separate final contract
acceptable to the Parties, to have DSM Biologics also perform (if any) the
commercial manufacturing and supply of Product;

WHEREAS, Palatin and DSM have been working together under the Manufacturing
Agreement (as defined below) and most recently signed a Letter Agreement (as
defined below), outlining the intent of Parties to terminate the Manufacturing
Agreement and to terminate the Letter Agreement, which Letter Agreement will be
superceded by this Development and Manufacturing Agreement governing the
collaboration between Parties,

NOW, THEREFORE, IN CONSIDERATION OF THE MUTUAL COVENANTS AND AGREEMENTS HEREIN
CONTAINED, IT IS HEREBY AGREED BY THE PARTIES HERETO AS FOLLOWS:


SECTION 2 — DEFINITIONS

In this Agreement the following terms, whether used in the singular or plural,
shall, as used herein, have the following respective meanings:

“Acceptance” has the meaning ascribed thereto in Section 5.3. “Accept” and
“Accepted” shall be similarly defined as “Acceptance” of either RB5 Bulk Drug
Substance or of Intermediate Drug Product;

“Affiliate” means any individual, company, partnership or other entity, which
directly or indirectly, at present or in the future, controls, is controlled by
or is under common control with a Party. For this purpose “control” shall mean
direct or indirect beneficial ownership of at least fifty per cent (50%) of the
voting share capital in such company or other business entity. With respect to
DSM Biologics, in this section “Party” shall mean DSM N.V. of Heerlen, The
Netherlands;

“Agreement” means this Development and Manufacturing Agreement, including all
the Schedules and annexes hereto;

“Batch” means a unique specific quantity of materials as defined by and
processed according to the requirements of the batch production records and all
applicable cGMP requirements during the same cycle of manufacture. The Batch is
intended to have homogeneous character and quality, as defined by the approved
limits and specification requirements;

“Batch Records” means documents containing written evidence of the activities
that have been executed for the manufacture of a Batch, including materials used
and results of in-process testing;

“Bill of Testing” means a [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.];

“CCN” means a [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.];

“Cell Clones” means the [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.];

“Certificate of Analysis” means the [INFORMATION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION UNDER RULE 24b-2.];

“cGMP” means current good manufacturing practices and general biological
products standards, including the regulations promulgated under the United
States Federal Food Drug and Cosmetic Act, 21 CFR §§ 210 et seq., as amended
from time to time, applicable guidance documents issued by the United States
Food and Drug Administration (“FDA”), applicable documents developed by the
International Conference on Harmonization (“ICH”), and similar requirements of
other countries to the extent that they are applicable;

“Claims” means any and all claims, demands, losses, obligations, liabilities,
damages, deficiencies, actions, settlements, judgments, costs and expenses,
which a Party may incur or suffer (including reasonable costs and legal fees
incident thereto or in seeking indemnification therefore);

“Consistency Run” means a Production Run performed as part of a Consistency
Series as further defined in the validation protocols;

“Consistency Series” means [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.];

“Costs” means [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.];

“Defaulting Party” has the meaning ascribed thereto in Section 15.5;

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];

“Documents” means the Specifications, Bill of Testing, Batch Records and
Certificate of Analysis;

2

--------------------------------------------------------------------------------

“DSM Biologics” means DSM Biologics Company B.V;

“DSM Biologics Technology” means any and all current and future Intellectual
Property Rights proprietary to DSM Biologics and used by or disclosed by DSM
Biologics in the process of performing the Project, pertaining to fermentation,
primary recovery and purification of biopharmaceutical products and related
analytics;

“Effective Date” shall have the meaning defined in Section 15.1;

“Force Majeure” has the meaning ascribed thereto in Section 20;

“Intellectual Property Rights” means, whether or not protected or protectable
under any particular law, all patents, patent applications, patentable subject
matter, copyrights, copyrightable subject matter, ideas, inventions,
discoveries, devices, designs, apparatuses, practices, processes, methods,
products, cell lines, samples, trade secrets, technology, know-how, software,
hardware, improvements, trademarks and service marks (and the goodwill
pertaining thereto);

“Invoice” means an itemized bill sent by DSM Biologics to Palatin for
performance of DSM Biologics’ obligations under this Agreement, such bill to be
finalized according to the procedures set forth in Annex 2;

“Letter Agreement” means the [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.];

“Manufacturing Agreement” means the [INFORMATION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION UNDER RULE 24b-2.];

“Manufacturing Work” means the [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24b-2.];

“Manufacturing Instructions” means the production protocols and all amendments
thereto for manufacturing of Product, as agreed upon between the Parties;

“Manufacturing Slot” means the timeframe allotted according to the Schedule for
the performance of a cGMP Production Run at DSM Biologics;

“Milestone” means a specific milestone of the Project, as described in more
detail in the Schedule;

“Palatin Process” means the process of manufacturing the Product, at the
Effective Date at 50 liter fermentation scale, which is proprietary to Palatin
as of the date of this Agreement;

“Palatin Proprietary Information” has the meaning ascribed thereto in Section
14.1;

3

--------------------------------------------------------------------------------

“Palatin Technology” means any and all current and future Intellectual Property
Rights proprietary to or licensed to Palatin and used by or disclosed to DSM
Biologics during the term of this Agreement;

“Parties” means DSM Biologics and Palatin collectively;

“Party” means either DSM Biologics or Palatin;

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];

“Price” means [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.];

“Process” means [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.];

“Product” means [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.];

“Production Run” means [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.];

“Project” means[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.], to be performed by DSM Biologics in connection with the
Palatin Process, as further described in the Schedule, to be agreed upon between
the Parties;

“Project Manager” means the individual assigned to the Project by a Party who
will be responsible on behalf of the respective Party for the scientific and
technical components of the Project as set forth herein;

“QA Manager” means the individual employed by each Party to monitor quality
assurance and quality control; more specifically, the individuals identified in
the QA Schedule;

“QA Schedule” means the Quality Assurance Schedule attached hereto as Annex 4,
incorporating all material quality assurance and quality control obligations and
responsibilities for the Parties;

“RB5 Bulk Drug Substance” means [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24b-2.];

“RB5 Intermediate Drug Product” means [INFORMATION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION UNDER RULE 24b-2.];

“Schedule”shall mean [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.]; and

4

--------------------------------------------------------------------------------

“Specifications” means [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.].


SECTION 3 — OBJECTIVES AND OBLIGATIONS OF THE PARTIES

3.1 Subject to the terms and conditions of this Agreement, Palatin hereby
engages DSM Biologics to carry out the Project and DSM Biologics, subject to the
terms and conditions of this Agreement, hereby undertakes to use commercially
reasonable efforts to carry out the Project in accordance with the Schedule and
Annexes attached hereto and a part hereof.


3.2 The Project includes the manufacture by DSM Biologics of [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.].


3.3 The Parties hereby acknowledge and agree that there is no guarantee:


  (a)

that the Product, Palatin Process or the Process will be suitable for any
intended purpose of Palatin, commercially exploitable, profitable or approved by
any regulatory authority;


  (b)

that the Milestones (if any) identified in the Schedule to this Agreement will
be achieved; or


  (c)

that, unless agreed upon otherwise, any Product resulting from the Project will
fulfill certain specifications, certain yields or will be delivered in time for
any further use or clinical programs intended therefore by Palatin.


3.4 Palatin shall timely provide the Palatin Process and all Palatin Technology
necessary for the execution of the Project as well as, if so requested by DSM
Biologics, provide reasonable technical assistance needed by DSM Biologics for
the execution of the Project. In addition, Palatin shall timely submit to DSM
Biologics one or more Cell Clones for the manufacture of Product, if applicable,
and all documentation and data reasonably required by DSM Biologics for the
execution of this Agreement.


3.5 Any material change to the Project shall not take effect unless approved by
Palatin in writing as part of a CCN.



SECTION 4 — EXECUTION OF THE PROJECT – [INFORMATION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION UNDER RULE 24B-2.]

4.1 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


4.2 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


5

--------------------------------------------------------------------------------

4.3 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


4.4 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]



SECTION 5 — EXECUTION OF THE PROJECT – MANUFACTURING WORK

5.1   If the Parties make a Decision to Proceed according to Section 4.3, DSM
Biologics shall commence performance of the Manufacturing Work under the
Project, subject to the receipt by DSM Biologics of the payments as set forth in
Section 6.


  (a)

For each Production Run, DSM Biologics shall use reasonable efforts and
applicable quality assurance procedures to provide all related Documents to
Palatin (i) within [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.]; (ii) within [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24b-2.]; and (ii) [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.]. However, if the relevant
Documents are available any sooner, these will be provided to Palatin.


  (b)

DSM Biologics shall notify Palatin promptly if it expects that completion of any
part of the Manufacturing Work will not be possible within the timeframe
described in the Schedule, whereupon such matter shall be referred to the
Steering Committee for determination of any remedies. If the Steering Committee
cannot agree upon a remedy in reasonable time, such matter shall be referred to
the CEOs of the respective Parties for discussion.


5.2 (a) The Product to be manufactured during the Manufacturing Work (as
described in the Schedule) shall be manufactured in accordance with [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.].


  (b) If, based upon such tests, DSM Biologics reasonably concludes that a Batch
of Product conforms to the Specifications and was manufactured according to cGMP
and the Manufacturing Instructions, a Certificate of Analysis will be completed
and approved by the quality assurance department of DSM Biologics. This
Certificate of Analysis, which includes a statement of compliance with cGMP and
the Manufacturing Instructions, and all other Documents, will be delivered to
Palatin for each Batch of Product. DSM Biologics shall sample each Batch
according to the Bill of Testing. Retained samples, taken by DSM Biologics
according to the Bill of Testing, shall be stored in accordance with the Bill of
Testing and DSM Biologics’ standard operating procedures for [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.].


6

--------------------------------------------------------------------------------

5.3   [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


  (a)

With respect to RB5 Bulk Drug Substance, DSM Biologics shall store each Batch of
RB5 Bulk Drug Substance according to cGMP requirements. Responsibility for the
Batch shall remain with DSM Biologics as long as such Batch is stored by DSM
Biologics.


  (b)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.]


  (c)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].


5.4 If there is any dispute between the Parties as to whether Product (i)
complies with the Specifications, (ii) was manufactured in compliance with the
Manufacturing Instructions, (iii) was manufactured or stored in compliance with
cGMP, (iii) has defects resulting from the acts or omissions of Palatin after
delivery of Product or (iv) any combination of the foregoing, a sample of the
rejected Product and a sample retained by DSM Biologics as set forth above shall
be exchanged between Palatin and DSM Biologics for a counter-check. If such
counter-check does not resolve the dispute, a sample of the rejected Product and
a sample retained by DSM Biologics shall be submitted to an independent,
qualified third-party laboratory that is mutually acceptable and selected by the
Parties promptly and in good faith. Such laboratory shall determine whether the
rejected Product met the Specifications at the time of delivery by DSM Biologics
to the carrier and such laboratory’s determinations shall be final and
determinative for purposes of this Agreement save for manifest error. The Party
against whom the laboratory rules shall bear all costs of the third party
laboratory activities.


5.5   Notwithstanding the provisions of Section 5.4 above, if there is any
dispute concerning only whether Product was manufactured or stored in compliance
with cGMP, the QA Managers of the Parties shall discuss in good faith to attempt
to resolve such dispute. If the QA Managers of the Parties fail to reach
agreement in reasonable time, such dispute shall be submitted to the Steering
Committee, as defined in Section 7.6 of this Agreement. If the Steering
Committee fails to reach agreement in reasonable time, such dispute shall be
submitted to an independent, qualified third-party expert that is mutually
acceptable and selected by the Parties promptly in good faith. Such expert shall
determine whether the rejected Product was manufactured and stored in compliance
with cGMP and such expert’s determinations shall be final and determinative for
purposes of this Agreement save for manifest error. The Party against whom the
expert rules shall bear all costs of the expert’s activities. [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.]


5.6   [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


7

--------------------------------------------------------------------------------

  (a)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].


  (b)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].


    i)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].


    ii)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].


    iii)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].


  (c)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].



SECTION 6 — PRICE AND PAYMENTS

6.1   (a)   It is understood between the Parties that the Price for the Project
shall be based upon the assumptions contained in the Schedule hereto. If, during
the execution of the Project, the Parties agree that these assumptions are not
correct, any change in the assumptions or the Price shall be made using a CCN.


    (b) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].


    (c) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].


    (d) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]. Each Party shall promptly notify the other Party in the event of a
regulatory change relevant to the Project.


6.2 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


6.3 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


6.4 The Costs for the activities for a specific Milestone of the Project shall
be invoiced to Palatin [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.]


6.5 All Invoices shall be paid by Palatin within [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.] of receipt of any such Invoice
by Palatin. Payments shall be made by wire transfer to the bank account
specified on the Invoice. [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.].


8

--------------------------------------------------------------------------------

6.6 Notwithstanding anything to the contrary herein, any change in Price or Cost
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].



SECTION 7 — MANAGEMENT OF THE PROJECT

7.1 The Parties hereby agree that the Project [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.].

7.2 The Parties shall work together through the respective Project Managers to
ensure the satisfactory completion of the Project.


7.3 Each Project Manager shall be entitled to propose recommendations to the
Parties to ensure that the Project meets its objectives.


7.4 Each Project Manager shall be in charge of all scientific and technical
components of the Project within its own organization and shall maintain
communication with the other Party in connection therewith.


7.5 Each Party intends and shall use reasonable efforts not to replace its
Project Manager and, in case of replacement, to timely notify the other Party of
such replacement.


7.6 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


7.7 DSM Biologics shall permit any Palatin employee so authorized by Palatin,
under appropriate confidentiality provisions reasonably acceptable to DSM
Biologics, to visit, during regular business hours, the site where the Project
is being conducted to inspect such site or to evaluate the progress thereof,
unless such visit would conflict with a prearranged visit by another client or
an inspection by or for another client. Said visit shall only be made subject to
ten (10) business days prior written notice of the requirement of such visit,
such notice to be given to DSM Biologics by Palatin. Under certain circumstances
DSM will allow Palatin to visit with limited notification. DSM Biologics shall
also permit any such Palatin employee access to any DSM Biologics employee
working on or who has worked on the Project, subject to DSM Biologics’ approval,
which shall not be unreasonably withheld.


  [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


9

--------------------------------------------------------------------------------

7.8 The DSM Biologics Project Manager will use project management tools to
manage and communicate the progress relating to the Project. The DSM Biologics
Project Manager will:


  (a) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


  (b) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


  (c) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];



SECTION 8 — RECORDS AND REPORTS

DSM Biologics hereby undertakes that it shall have the Project Manager submit to
Palatin, at the times identified in the Schedule, a report detailing the
progress and results of the Project and highlighting any issues encountered
during the previous period in form and substance acceptable to Palatin.


SECTION 9 — AUDITS AND REGULATORY APPROVALS

9.1 DSM Biologics grants Palatin the right to perform a financial review, at any
reasonable time, of the allocation of hours and occupancy and Costs involved in
the Project. Palatin may appoint third parties to perform such review, provided
Palatin warrants that such third party will abide by confidentiality and non-use
obligations no less stringent than those contained in this Agreement and
provided that DSM Biologics shall approve of such third party in writing, such
approval not to be unreasonably or untimely withheld. Palatin will notify DSM
Biologics at least ten (10) business days in advance of such review by Palatin
and twenty (20) days in advance of such a review by a third party. If such
review reveals that DSM Biologics has overcharged Palatin, whether in Price or
Costs, DSM Biologics shall promptly reimburse Palatin such overcharge and
interest at twelve percent (12%) per annum. [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.]


9.2 DSM Biologics grants Palatin the right to perform quality assurance audits,
at any reasonable time, of the facilities employed and the documentation
utilized by DSM Biologics for performing the Project. Palatin may appoint third
parties to perform such audit, provided Palatin warrants that such third party
will abide by confidentiality and non-use obligations no less stringent than
those contained in this Agreement and provided that DSM Biologics shall approve
of such third party in writing, such approval not to be unreasonably or untimely
withheld. Palatin will notify DSM Biologics at least twenty (20) days in advance
of such an audit by Palatin and thirty (30) days in advance of such an audit by
a third party. Under certain circumstances DSM will allow Palatin to audit with
limited notification.


10

--------------------------------------------------------------------------------

  If such visit reveals cGMP compliance deficiencies, a visit report will be
submitted to the DSM Biologics QA Manager and within thirty (30) days a report
will be provided to Palatin detailing the corrective action plan. If, as a
result of any visit by Palatin to the facilities of DSM Biologics, Palatin notes
any deficiency, the correction of which is reasonably necessary for the progress
of the Project, then an immediate response by DSM Biologics is warranted and an
investigation shall be initiated immediately so that corrective action may be
taken by DSM Biologics.


9.3 DSM Biologics shall promptly provide copies of any and all part of reports
regarding any regulatory agency inspections, in as far as such parts of reports
could reasonably affect DSM Biologics’ performance under this Agreement or the
timely and successful completion of any Milestone or the Project.



SECTION 10 — SUBCONTRACTING

DSM Biologics shall not be entitled to subcontract portions of the Project to
any third party or Affiliate without Palatin’s prior written permission thereto,
which permission shall not be unreasonably or untimely withheld.


SECTION 11 — INTELLECTUAL PROPERTY RIGHTS

11.1 Palatin declares that it has title to or the right to make available the
Palatin Technology to DSM Biologics. DSM Biologics shall use the Palatin
Technology solely for the purpose of performing the Project.


11.2 All Palatin Technology shall be the sole and exclusive property of Palatin.
All DSM Biologics Technology shall be the sole and exclusive property of DSM
Biologics.


11.3 (a) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.]


11

--------------------------------------------------------------------------------

11.4 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


11.5 (a) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.]


  (b) Palatin shall have the right, but not the obligation, at its own expense,
to bring suit or other appropriate legal action against any actual or suspected
infringement of Palatin Technology. DSM Biologics shall have the right, but not
the obligation, at its own expense, to bring suit or other appropriate legal
action against any actual or suspected infringement of DSM Biologics Technology.
The Party bringing the suit shall have the right to settle such suit. Any amount
recovered, whether by judgment or settlement, shall be allocated to the Party
bringing suit.



SECTION 12 — REPRESENTATIONS, WARRANTIES AND COVENANTS

12.1 DSM Biologics hereby represents and warrants to Palatin that on the date of
this Agreement:


  (a)

It is a corporation duly organized, validly existing and in good standing under
the laws of The Netherlands, and has full corporate power to conduct the
business in which it is presently engaged and to enter into and perform its
obligations under this Agreement.


  (b)

It has taken all necessary corporate action under the applicable laws and its
articles of incorporation and bylaws to authorize the execution by its
undersigned officers and consummation of this Agreement. This Agreement shall
constitute a valid and legally binding agreement, enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.


  (c)

To its knowledge, the conduct by it of the activities contemplated by the
Project in accordance with this Agreement will not infringe upon the rights of
any third party, nor conflict with any law or regulation applicable to DSM
Biologics.


12

--------------------------------------------------------------------------------

12.2 Palatin hereby represents and warrants to DSM Biologics that on the date of
this Agreement:


  (a)

It is a corporation duly organized, validly existing and in good standing under
the laws of the state of Delaware and has full corporate power to conduct the
business in which it is presently engaged and to enter into and perform its
obligations under this Agreement.


  (b)

It has taken all necessary corporate action under the applicable laws and its
articles of incorporation and bylaws to authorize the execution by its
undersigned officers and the consummation and delivery of this Agreement. This
Agreement shall constitute a valid and legally binding agreement, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws of general
applicability relating to or affecting creditors’ rights and to general equity
principles.


  (c)

To its knowledge, the conduct by it of the activities contemplated by the
Project in accordance with this Agreement will not infringe upon the rights of
any third party, nor conflict with any law or regulation applicable to Palatin.


12.3 (a)

DSM Biologics covenants that the Product:


    i)

will not be adulterated or misbranded under the Federal Food, Drug and Cosmetic
Act, 21 U.S.C. §§ 321 et seq., as amended from time to time (“FFDCA”), or under
any other applicable laws, rules, regulations or requirements and


    ii)

will not be manufactured in violation of any agreement (commercial or
otherwise), judgment, order or decree to which any of DSM Biologics, its
consultants or other subcontractors are parties.


  (b)

DSM Biologics covenants that during the term of this Agreement it shall not
violate, or cause Palatin to violate, the US Foreign Corrupt Practices Act, as
amended.


12.4 DSM Biologics represents and warrants to Palatin that it will use Palatin
Technology exclusively for the Project.


12.5 DSM Biologics represents and warrants to Palatin that as of the date of
this Agreement, to its knowledge, the use of DSM Biologics Technology or third
party technology to perform DSM Biologics’ obligations under this Agreement does
not infringe any third party Intellectual Property Rights and DSM Biologics does
not know of any pending or threatened legal actions relating to DSM Biologics
Technology.


12.6 DSM Biologics acknowledges that DSM Biologics shall take reasonable steps
to ensure that neither its employees and agents nor any other party reproduces
the cell line or develops any derivative or variant thereof without the express
written consent of Palatin.


13

--------------------------------------------------------------------------------


SECTION 13 — NO WARRANTY; LIABILITY AND INDEMNIFICATION

13.1 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


13.2 [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


13.3 (a) Palatin shall indemnify, defend and hold harmless DSM Biologics and its
Affiliates against and in respect of:


    i) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]; or


    ii) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]; or


    iii) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.].


  (b) DSM Biologics shall indemnify, defend and hold harmless Palatin and its
Affiliates against and in respect of:


    i) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]; or


  [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.]


13.4 (a) Furthermore, Palatin agrees to indemnify DSM Biologics and its
Affiliates and save and hold it harmless from and against any Claims which DSM
Biologics is or may become liable for or may incur or may be called upon to pay
or may pay and that result from the infringement of any Palatin Intellectual
Property Rights through the conduct by DSM Biologics or its subcontractors of
the Project, provided that DSM Biologics notifies Palatin immediately of any
demand, claim, action, suit or other proceeding. Palatin shall however not be
liable to indemnify or hold harmless DSM Biologics for payment of any settlement
unless Palatin has consented to the settlement.


  (b) Either indemnifying Party shall have the right to assume the defense of
any demand, claim, action, suit or proceeding brought against the indemnified
Party by reason of any of the foregoing indemnifications and pay any and all
damages assessed or that are payable by the indemnified Party as a result of the
disposition of any such demand, claim, action, suit or proceeding, provided it
shall consult with the indemnified Party regularly on the status of the
proceeding and intended line of defense. Any amount recovered, whether by
judgment or settlement, shall be allocated to the indemnifying Party.
Notwithstanding the foregoing, the indemnified Party may be represented in any
such action, suit or proceeding at its own expense and by its own counsel.


14

--------------------------------------------------------------------------------


SECTION 14 — CONFIDENTIALITY

14.1 DSM Biologics shall maintain the confidentiality of the Palatin Technology,
the Documents, the Manufacturing Instructions, the Palatin Process, all other
information and data obtained directly or indirectly from Palatin, including all
information and data obtained from Palatin by DSM pursuant to the Manufacturing
Agreement or Letter Agreement (together, the “Palatin Proprietary Information”)
and Palatin shall maintain the confidentiality of the DSM Biologics Technology
and any and all other information and data obtained directly or indirectly from
DSM Biologics and the Parties shall not in any way or at any time make use
thereof for any purpose other than (i) pursuant to and in order to carry out the
terms and objectives of this Agreement or (ii) with respect to Palatin only, to
share the same with Mallinckrodt.


14.2 DSM Biologics’ obligations contained in Section 14.1 shall not apply to
Palatin Proprietary Information, and Palatin’s obligations contained in Section
14.1 shall not apply to DSM Biologics Technology which:


  (a) at the time of disclosure either is or was part of the public knowledge or
literature;


  (b) after disclosure becomes part of the public knowledge or literature
through no fault or action of the receiving Party;


  (c) the receiving Party can establish by documentary evidence either such
information is or was at the time of disclosure in its lawful possession from a
source other than the disclosing Party;


  (d) after disclosure is acquired by the receiving Party from a third party who
was not known to have obtained such Palatin Proprietary Information respectively
DSM Biologics Technology, directly or indirectly, from the disclosing Party;


  (e) is independently developed by Palatin or DSM Biologics without the use of
DSM Biologics Technology or Palatin Proprietary Information, respectively.


14.3 The obligations set forth under Section 14.1 shall, furthermore, not apply
to Palatin Proprietary Information or DSM Biologics Technology which the
receiving Party is required to disclose in initiating, prosecuting or defending
litigation or in complying with applicable governmental regulations, provided
that (i) such the disclosing Party uses its reasonable effort to obtain
confidential treatment for all information to be disclosed whether by agreement
by the receiving party or by seeking all applicable governmental or judicial
protection available for like material and (ii) reasonable advance notice is
given to the nondisclosing Party. For the sake of clarity it is understood
between the Parties that the obligations set forth under Section 14.1 shall
otherwise remain applicable.


14.4 DSM Biologics shall not disclose Palatin Proprietary Information and
Palatin shall not disclose DSM Biologics Technology to any persons other than to
its Affiliates, agents, employees, consultants, subcontractors and other
authorized representatives, who have a need to know the same and are necessarily
connected with the Project. From all such persons the Parties will, prior to his
or her receipt of Palatin Proprietary Information respectively DSM Biologics
Technology, obtain undertakings to maintain the confidentiality of any such
disclosure containing the obligations as set forth in Section 14.1.


15

--------------------------------------------------------------------------------

14.5 The obligations as set forth in this Section 14 shall expire five (5) years
from the date this Agreement terminates or expires.



SECTION 15 — TERM AND TERMINATION

15.1 This Agreement shall be effective as of [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.] (the “Effective Date”) and
shall govern the full execution of the Project and shall remain in effect until
the earlier date of the [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.]. Notwithstanding anything in the Manufacturing
Agreement or the Letter Agreement to the contrary, the Parties hereby
acknowledge and agree that the [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24b-2.]. Any disputes between the Parties arising
under any prior agreements between the Parties shall be (i) resolved pursuant to
the procedures set forth herein and (ii) subject to the limits on liability set
forth herein.


15.2 This Agreement shall terminate if [INFORMATION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION UNDER RULE 24b-2.].


15.3 (a) Except upon termination of this Agreement by Palatin pursuant to
Section 15.5, DSM Biologics shall [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24b-2.]:


    i)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


    ii)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


    iii)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


    iv)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


  (b)

If DSM Biologics terminates the Agreement for any reason other than provided for
in Section 15.5, DSM Biologics shall [INFORMATION OMITTED AND FILED SEPARATELY
WITH THE COMMISSION UNDER RULE 24b-2.].


16

--------------------------------------------------------------------------------

15.4 The [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.]:


  (a)

with respect to [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.]:


  (b)

with respect to [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.]:


    i)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


    ii)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


    iii)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


    iv)

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


   

It is understood that [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.]:


15.5 A Party shall have the right to terminate this Agreement in the event that:


  (a)

the other Party (the “Defaulting Party”) fails to [INFORMATION OMITTED AND FILED
SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.];


  (b)

the Defaulting Party [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.]; or


  (c)

the Defaulting Party [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.].


15.6 The effective date of termination will be the date stated in any
termination notice delivered hereunder, which date will not be before the
expiration of any applicable cure period provided for in this Agreement.


15.7 Termination of this Agreement will not affect the rights and obligations of
the Parties accrued under this Agreement prior to termination nor the provisions
contained in this Agreement, which by their purpose have a term beyond the
termination of this Agreement.


15.8 Upon the termination of this Agreement:


17

--------------------------------------------------------------------------------

  (a) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


  (b) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


  (c) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


  (d) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].


15.9 Notwithstanding anything to the contrary contained herein, if DSM Biologics
decides to terminate its business in whole or in part such that DSM Biologics is
unable to satisfy its obligations under this Agreement:


  (a) shall provide Palatin [INFORMATION OMITTED AND FILED SEPARATELY WITH THE
COMMISSION UNDER RULE 24b-2.];


  (b) shall [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.];


  (c) shall [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.];


  (d) [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.];


  (e) shall [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER
RULE 24b-2.].


15.10 Upon termination or expiration of this Agreement, [INFORMATION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.]



SECTION 16 — NOTICES

All notices, requests, demands and other communications to be given in
accordance with this Agreement shall be given in writing and shall be given by
prepaid registered mail, receipt return requested, or by telecopier, to the
other Party at the following addresses:

if to Palatin: Palatin Technologies, Inc.
4-C Cedar Brook Drive
Cedar Brook Corporate Center
Cranbury, NJ 08512
Fax/Telecopier: (609) 495-2203
Attention of: Stephen T. Wills, Chief Financial Officer


18

--------------------------------------------------------------------------------

With a copy to: Faith L. Charles, Esq.
Mintz Levin Cohn Ferris Glovsky & Popeo PC
The Chrysler Center
666 Third Avenue
New York, New York 10017
Fax/Telecopier: (212) 983-3115


if to DSM Biologics: DSM Biologics Company B.V.
Zuiderweg 72/2
9744 AP Groningen, The Netherlands
Fax/Telecopier: +31.50.5222333
Attention of : Site Director
With a copy to: legal counsel


or at such other address as a Party may have previously indicated to the other
Party in writing in conformity with the foregoing. Any such notice, request,
demand or other communication shall be deemed to have been received on the
seventh (7th) business day following the date of its mailing if sent by
registered mail, or the next business day immediately following the date of
transmission if sent by facsimile or telecopier.


SECTION 17 — ASSIGNMENT


[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24B-2.]


SECTION 18 — DISPUTES AND APPLICABLE LAW

18.1 (a) Except with respect to disputes relating to breaches of [INFORMATION
OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.] in the event
of a dispute between the Parties, the Parties shall [INFORMATION OMITTED AND
FILED SEPARATELY WITH THE COMMISSION UNDER RULE 24b-2.].


18.1 (b) Section 18.1(a) shall [INFORMATION OMITTED AND FILED SEPARATELY WITH
THE COMMISSION UNDER RULE 24b-2.].


18.2 This Agreement is governed by and interpreted in accordance with the laws
of [INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.] without regard to conflicts of laws principles.


18.3 All disputes, which cannot be settled amicably, shall be referred to
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].



SECTION 19 — NON-SOLICITATION

During the term of this Agreement and for one (1) year thereafter, either Party
shall not, without the prior written consent of the other Party, directly or
indirectly, whether on its own behalf or on behalf of or in conjunction with any
person, company, business entity or other organization (“Person”), solicit for
employment any employee of the other Party who is or has been involved in the
Project pursuant to this Agreement.

19

--------------------------------------------------------------------------------


SECTION 20 — FORCE MAJEURE

Neither Party shall lose any rights hereunder or be liable to the other party
for damages or losses on account of failure of performance by the defaulting
party if the failure is caused by government action, war, fire, explosion,
flood, strike, lockout, embargo, act of God or any other cause beyond the
reasonable control and without the fault or negligence of the defaulting party;
provided that the Party claiming force majeure has exerted commercially
reasonable efforts to avoid or remedy such force majeure. Such excuse shall
continue as long as the condition preventing the performance continues. Upon
cessation of such condition, the affected Party shall promptly resume
performance hereunder. Each Party agrees to give the other Party prompt written
notice of the occurrence of any such condition, the nature thereof, and the
extent to which the affected Party will be unable to perform its obligations
hereunder. Each Party further agrees to use all commercially reasonable efforts
to correct the condition as quickly as possible.


SECTION 21 — MISCELLANEOUS PROVISIONS

21.1 DSM Biologics shall obtain all permits and governmental or other licenses
required in connection with its activities under this Agreement. If DSM
Biologics is not able at any time to obtain the relevant permits and licenses,
Palatin is entitled to (i) terminate this Agreement forthwith and (ii) receive
any deposit monies or reservation fees paid to DSM Biologics as described in
Section 15.3(a). Upon such termination, neither Party shall have any further
liability with respect to this Agreement.


21.2 Palatin shall obtain all permits and governmental licenses required in
connection with its activities under this Agreement.


21.3 DSM Biologics and Palatin will negotiate in good faith to obtain
[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION UNDER RULE
24b-2.].


21.4 All rights and recourses of a Party under this Agreement are cumulative and
the exercise by a Party of any of its rights or recourses will not prevent it
from exercising any other right or recourse available under this Agreement or at
law.


21.5 If any covenant, obligation or term hereunder or the application of any
part of this Agreement to any person, party or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Agreement or the
application of such covenants, agreements or obligations other than those which
are held to be invalid or unenforceable shall not be affected thereby and each
covenant, obligation and agreement contained herein shall be separately valid
and enforceable to the full extent permitted by law.


21.6 This is an agreement between separate entities and neither is the agent,
representative, master or servant of or possesses the power to obligate the
other or to make any warranties or representations on behalf of the other.
Nothing in this Agreement will be interpreted so as to create a relationship of
partners, joint ventures, agents, fiduciaries or any other similar relationship
between the Parties.


20

--------------------------------------------------------------------------------

21.7 Failure by either Party to take action against the other will not affect
its right to require the other party to fulfill its obligations hereunder. The
waiver by either Party of the breach of any term of this Agreement by the other
Party will not operate or be interpreted as a waiver of any subsequent breach by
such Party. No term of this Agreement will be deemed to have been waived by
either Party unless such waiver is in writing.


21.8 This Agreement, including the Annexes hereto, constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersede all prior discussions, negotiations and agreements with respect
thereto. No amendment of, change to or variance from this Agreement will be
binding on either Party unless in writing and signed by the Parties.


21.9 Each of the Parties agrees to perform such acts, sign and deliver such
other agreements, cause such meetings to be held, resolutions passed and by-laws
enacted, exercise their vote and influence as may be necessary or desirable from
time to time in order to give full effect to this Agreement.


21.10 This Agreement may be executed in two (2) counterparts, each of which
shall be an original and all of which shall constitute together but one and the
same document.


21.11 The headings and subheadings of the sections of this Agreement have been
included solely for ease of reference and do not form part of this Agreement.


21.12 The representations, warranties, covenants and agreements set forth in
this Agreement are for the sole benefit of the Parties hereto and their
successors and permitted assigns, and they shall not be construed as conferring
any rights on any parties other than the Parties.


*    *    *    *    *

21

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Parties have executed this Development and
Manufacturing Agreement as of the date first above written.


PALATIN TECHNOLOGIES, INC.

_________________

Name:
Title:




DSM BIOLOGICS COMPANY B.V.

_________________
Name:
Title: _________________
Name:
Title:




22

--------------------------------------------------------------------------------


ANNEX 1

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.]




--------------------------------------------------------------------------------


ANNEX 2

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.]




--------------------------------------------------------------------------------


ANNEX 3

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.]




--------------------------------------------------------------------------------


ANNEX 4

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.]




--------------------------------------------------------------------------------


ANNEX 5

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.]




--------------------------------------------------------------------------------


ANNEX 6

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.]




--------------------------------------------------------------------------------


ANNEX 7

[INFORMATION OMITTED AND FILED SEPARATELY WITH THE COMMISSION
UNDER RULE 24b-2.]




--------------------------------------------------------------------------------